Swing, J.
The judgment of the court of common pleas should be affirmed.
1. After the court took the testimony ol the witness, Sullivan, from the jury, there was no evidence before the jury as to the loss of corn as claimed. We think the court did not err in taking Sullivan’s testimony from the jury. Fairly considered, his testimony amounted to nothing more than what was contained in the certificates. He had no independent recollection of the weights; all he knew was what was contained in the certificate, and the certificate of weight, we think, was not evidence. The book of original entries would have been, had it been properly proved, as was done in Moots v. State, 21 Ohio St., 658, but it was not shown that the certificate before the jury, and from which the witness, Sullivan, was testifying, was an exact copy, or that it was given in the regular course of business by one authorized to do so.
2. The action was against both the Ohio & Mississippi and the Cincinnati Hamilton & Dayton railroad companies, and it wás alleged in the petition that the delendants received the corn at and that they agreed to deliver it at Lockland. The prooí showed that the Ohio & Mississippi Railroad Company received the corn at Vincennes, and agreed to deliver it to a connecting line, to be by it delivered at Dockland, and that it did deliver the corn to the Cincinnati, Hamilton & Dayton Railioad Company, as such connecting line, and by the terms of the contract the responsibility of the Ohio & Mississippi Railroad Company was to cease when it delivered the corn to a connecting line, and such connecting line was to be responsible for loss occurring on its own line. There was no testimony tending to show any loss while on the line of the Ohio & Mississippi Railroad Company, and there was no evidence tending to show what was alleged in the petition, viz., that the said Cincinnati, Hamilton & Dayton Railroad Company received said goods at Vincennes, and agreed to carry them to Dockland, Ohio. Undoubtedly, what it did was to receive the car of corn at its connection with the Ohio & Mississippi Railroad irom said railroad company, lor tiansportation to Dockland, But this was not the claim'against it.
This, together with the want ot any evidence showing the loss of any corn — which was the way the case stood after the ruling out of Sullivan’s evidence — left no case against either company. The judgment must therefore be affirmed.